Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 9, 2017 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 14 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Objections

Claim(s) 14-18 and 20 is/are objected to because of the following informalities:  

In regards to claim 14, the claim recites in line 3 “guiding fluid across”. The limitation of fluid was already defined in line 1 of the claim. Therefore, line 3 must recite the fluid across”. For this reason, the claim is objected. Appropriate correction is required.

In regards to claims 15-18 and 20, the claims are objected due to their dependency on objected claim 14.

Double Patenting Rejection

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12 of copending Application No. 16/557,440 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application and the reference application recite apparatus for generating pressure variances in a fluid flowing in a downhole tool, whereas the claims of the instant application are broader version of claim(s) 1 and 12 of the reference application as illustrated below. Therefore, the claims of the instant application are encompassed by the claims of the reference .

	.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reference Application
16/509,283
Copending Application
16/557,440
Claim 1: An apparatus for generating pressure variances in a fluid flowing in a downhole tool, comprising: 

a first member having a body through which at least one channel is formed; and 

a second member arranged with the first member, the second member configured to be displaceable about a rotational axis between a first position in which the second member at least partially blocks a flow of the fluid through the at least one channel of the first member, and a second position in which the second member reduces the at least partial blockage of the flow of the fluid through the at least one channel of the first member; 
wherein the second member has a hub and at least one section extending axially and radially from the hub relative to the rotational axis of the second member, and wherein the at least one channel tapers in an axial direction from the hub relative to the rotational axis of the second member.
Claim 1: An apparatus for generating pressure variances in a fluid flowing in a downhole tool having a longitudinal axis, comprising: 

a flow section directing the fluid flow, the flow section having an outer wall; 

a flow control member selectively blocking flow in the flow section; and an actuator configured to move the flow control member between a first position wherein the flow control member at least partially blocks flow in the flow section and a second position wherein the flow control member reduces the at least partial blockage of the flow in the flow section; wherein the actuator is disposed outside the outer wall of the flow section.
Claim 14: A method for generating pressure variances in a fluid flowing in a downhole tool, comprising: 

guiding fluid across a first member using at least one channel formed between an inner surface and an outer surface of the first member;

selectively blocking the flow of fluid through the at least one channel using at least one section of a second member arranged with the first member, the at least one section extending axially and 

moving the second member using an actuator to reduce the blockage of the flow of fluid through the at least one channel, wherein the at least one channel tapers in an axial direction from the hub relative to the rotational axis of the second member.
Claim 12: A method for generating pressure variances in a fluid flowing in a downhole tool having a longitudinal axis, comprising: 

directing the fluid flow in a flow section having an outer wall; 


selectively blocking flow in the flow section using a flow control member; and 






moving the flow control member between a closed position and an open position using an actuator, wherein the flow control member at least partially blocks flow in the flow section in the closed position, wherein the flow control member reduces the at least partial blockage of the flow in the flow section in the open position, and wherein the actuator is disposed outside the outer wall of the flow section.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 14-18 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 14, the claim recites in line 5 “block the flow of fluid through the at least one channel”. The word “the” in front of the limitation(s) “flow of fluid through the at least one channel” means that the limitation(s) was/were previously defined. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has a flow of the fluid through the at least one channel”.

In regards to claim(s) 15-18 and 20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 14.
	
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6 and 14-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US-9,840,910).

In regards to claim 1, Lee teaches an apparatus for generating pressure variances in a fluid flowing in a downhole tool [fig. 3]. Lee teaches that the apparatus comprises a first member having a body through which at least one channel is formed [fig. 4A elements 42 (body) and 43 (at least one channel)].  Also, Lee teaches that the apparatus comprises a second member arranged with the first member [fig. 4A element 62]. Lee further teaches that the second member is configured to be displaceable about a rotational axis between a first position in which the second member at least partially blocks a flow of the fluid through the at least one channel of the first member, and a 

In regards to claim 2, Lee, as applied in claim 1 above, further teaches that the at least one section extends at a non- perpendicular angle relative to the rotational axis of the second member [fig. 3 element 61].  

In regards to claim 3, Lee, as applied in claim 1 above, further teaches that the apparatus comprises an actuator connected to the second member, the actuator being configured to at least partially block flow through at least one channel by rotating the second member relative to the first member, or by oscillating the second member relative to the first member [col. 3 L. 30-37, col. 6 L. 37-45].  

In regards to claim 4, Lee, as applied in claim 1 above, further teaches that the at least one section comprises at least one blade having at least one edge extending between a base and a terminal end of the at least one blade, the at least one blade being oriented to shear the fluid flowing through the at least one channel. [fig. 3 elements 65 (base), 61 (blade) and 66 (terminal end), col. 6 L. 37-45]  

In regards to claim 5, Lee, as applied in claim 1 above, further teaches that the hub is defined by a first diameter, and the at least one section comprises at least one opening, and an end distal to the hub is defined by a second larger diameter [fig. 3 elements 91 (hub with a first diameter), 66 (distal end with larger diameter), fig. 4A element 63 (opening)].  

In regards to claim 6, Lee, as applied in claim 1 above, further teaches that the second member has a plurality of blades distributed around the hub [fig. 3 element 61]. Also, Lee teaches that the plurality of blades comprises a first blade having a base arrayed at a first diameter and a terminal end arrayed at a second larger diameter; and a second blade having a base arrayed at a third diameter and a terminal end arrayed at a fourth larger diameter; wherein the first and third diameters can be the same [fig. 3 elements 65 (base for first and second blades having same diameter 66 (terminal ends having a larger diameters than the base)]. Also, Lee teaches the second and fourth diameters can be the same, and that the second and fourth diameters are spaced apart along the rotational axis of the second member relative to the first and third diameters respectively [fig. 3 elements 66].  

In regards to claim 13, Lee, as applied in claim 1 above, further teaches that the first member and the second member are positioned in a wellbore, and further comprising a pressure sensor at a surface location for detecting the pressure variances in a fluid circulating in the wellbore [col. 5 L. 18-25].

In regards to claim 14, Lee, as shown in claims 1 and 3 above, shows the apparatus performing the claimed functions. Therefore, the combination teaches the method. Furthermore, Lee teaches that the at least one channel is formed between an inner surface and an outer surface of the first member [fig. 4A elements 63 (inner surface) and 61 (outer surface)].

In regards to claim 15, Lee, as shown in claim 3 above, shows the apparatus performing the claimed functions.

In regards to claim 16, Lee, as shown in claim 4 above, shows the apparatus performing the claimed functions.

In regards to claim 17, Lee, as shown in claim 5 above, shows the apparatus performing the claimed functions.

In regards to claim 18, Lee, as applied in claim 14 above, teaches that the fluid is drilling fluid, and that the method comprises a step of performing mud pulse telemetry using pressure variances [col. 5 L. 11-25]. 




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9,840,910), as applied to claim 1 above, and in view of Ritchie (US-2018/0291733).

In regards to claim 7, Lee, as applied in claim 1 above, does not teach that the second member is disposed in an inner chamber formed in the body.
On the other hand, Ritchie teaches that the first member instead of being located below/above the second member, it can be located around the second member [fig. 4A and 4B]. Ritchie teaches that an inner chamber is formed in the body and that the second member is disposed in the inner chamber [fig. 4B]. Also, Ritchie teaches that the inner chamber is defined by an inner surface and the at least one section includes an outer surface that extends axially and radially TEL4-63738-US-3-relative to the rotational axis of the second member [fig. 4A elements 131” (chamber with inner surface) and 123” (at least one section including an outer surface that extends axially and radially TEL4-63738-US-3-relative to the rotational axis of the second member)].

The combination of Lee and Ritchie teaches that the at least one element increases its diameter relative to the axis of rotation [see Lee fig. 3 element 62], and that the second member comprising the at least one element can be placed inside the inner chamber of the first member [see Ritchie fig. 4B]. These teachings means that when the at least one element taught by Lee is placed inside the inner chamber, a gap will separate at least a portion of the inner surface and the outer surface because the diameter of the at least one element increases relative to the axis of rotation.  

In regards to claim 8, the combination of Lee and Ritchie, as applied in claim 7 above, further teaches that the at least one element increases its diameter relative to the axis of rotation [see Lee fig. 3 element 62], and that the second member comprising the at least one element can be placed inside the inner chamber of the first member [see Ritchie fig. 4B]. These teachings means that when the at least one element taught by Lee is placed inside the inner chamber, the gap will increase in size along the rotational axis of the second member because the diameter of the at least one element increases relative to the axis of rotation.  

In regards to claim 9, the combination of Lee and Ritchie, as applied in claim 7 above, further teaches that the inner surface is at least partially defined by a first radius, and the outer surface is at least partially defined by a second radius that is smaller than the first radius [see Ritchie fig. 4B]. Furthermore, the combination teaches that the at least one element increases its diameter relative to the axis of rotation [see Lee fig. 3 element 62], and that the second member comprising the at least one element can be placed inside the inner chamber of the first member [see Ritchie fig. 4B]. These teachings means that when the at least one element taught by Lee is placed inside the inner chamber, at least one gap of varying size is formed between the inner surface and the outer surface because the diameter of the at least one element varies relative to the axis of rotation.
 
In regards to claim 10, the combination of Lee and Ritchie, as applied in claim 7 above, further teaches that the body of the first member is circular in nature [see Ritchie fig. 4A], and that the at least one element increases its diameter relative to the axis of rotation [see Lee fig. 3 element 62]. These teachings means that when the at least one element taught by Lee is placed inside the inner chamber, the external surface of the at least one element and the inner surface of the first member will form a gap that is concave because the inner surface of the first member is circular. In other words, the inner surface includes a concave recess elongated along the rotational axis, the recess forming the gap.

In regards to claim 11, the combination of Lee and Ritchie, as applied in claim 7 above, further teaches that the at least one section is a blade [see Lee fig. 3 element 61, see Ritchie fig. 4A element 123”]. The combination does not explicitly teach that that the blade is configured to flex to limit a size of the gap. However, one of ordinary skill in the art, before the filling date of the claimed invention, would have made the blade with a flexible material because flexible materials can resist the harsh environment of the wellbore.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9,840,910) in view of Ritchie (US-2018/0291733) as applied to claim 7 above, and further in view of Chin et al. (US-5,586,083).

In regards to claim 12, the combination of Lee and Ritchie, as applied in claim 7 above, further teaches that that the at least one element increases its diameter relative to the axis of rotation [see Lee fig. 3 element 62], and that the second member comprising the at least one element can be placed inside the inner chamber of the first member [see Ritchie fig. 4B]. These teachings means that when the at least one element taught by Lee is placed inside the inner chamber, the gap will be defined because the diameter of the at least one element increases relative to the axis of rotation.  
However, the combination does not teach an actuator is connected to the first the second member, wherein the actuator is configured to axially move the second member.

It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Chin’s teachings of providing an actuator that will move the second member axially in the apparatus taught by the combination because it will permit to control the amplitude of signals to encode data [see Chin col. 11 L. 42-48].


Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US-9,840,910), as applied to claims 1 and 14 above, and in view of Rogers et al. (US-9,316,072)

In regards to claim 19, Lee, as applied in claim 1 above, does not teach that lost circulation material passes along the at least one channel.
On the other hand, Rogers teaches that lost circulation material passes along the at least one channel [col. 7 L. 14-18].
It would have been obvious to one of ordinary skill in the art, before the filling date of the claimed invention, to use Rogers’s teachings of passing lost circulation material along the at least one channel in the apparatus taught by Lee because it will help to prevent the at least one channel to become clogged with the material.

In regards to claim 20, the combination of Lee and Rogers, as shown in claim 18 above, shows the apparatus performing the claimed functions.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685